       Case 2:17-cv-00954-KG-CG Document 84 Filed 09/24/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

      Plaintiffs,

v.                                                             CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

      Defendants.

                         ORDER SETTING EXPEDITED BRIEFING

      THIS MATTER is before the Court on Plaintiffs’ Motion for Extension of Time to

Complete Discovery and Extend Deadlines (the “Motion”), (Doc. 83), filed September

23, 2020. IT IS HEREBY ORDERED that the parties shall submit expedited briefing on

the Motion as follows:

      1.      Defendants shall file a response to the Motion no later than 5:00 p.m. on

Thursday, October 1, 2020; and

      2.      Plaintiffs may file a reply to the Motion no later than 5:00 p.m. on

Monday, October 5, 2020.

      IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
